FOX, J.
This cause is now pending in this court upon appeal on the part of the defendant from a judgment, in favor of the plaintiff and against the defendant, for personal injuries, in the circuit court of the city of St. Louis.
This action is one for. damages on account of personal injuries claimed to have been received by respondent on the 17th day of May, 1902, in a collision of two street cars being operated by appellant in the city of St. Louis.
The petition of the plaintiff alleges in due form the details of the manner in which the accident occurred, which is followed by appropriate allegations alleging the specific acts of negligence which were the proximate cause of the injury to the plaintiff.
It is apparent from the disclosures of the record that the main controversy in this cause is as to the sufficiency of the allegations in the petition, that is, whether or not the nature and character of the injuries alleged, which were received by .plaintiff, are broad enough to warrant the introduction of proof as to the loss of sexual desire on the part of the plaintiff; hence, it is essential that we reproduce, as applicable to that proposition, the allegations of the petition wherein the nature and character of the injuries re*695ceived are set forth. Following the allegations of negligence, the petition continues: “Whereby plaintiff was thrown down, causing serious injuries to his bach, legs, kidneys and nervous system, and causing many bruises and contusions upon his body and head, from.which injuries plaintiff has suffered great bodily harm and mental anguish, and still suffers such bodily pain and mental anguish, and will continue to suffer such bodily pain and mental anguish for the rest of his life.”
The answer of the defendant in this cause was simply a general denial.
The propositions urged by learned counsel before this court do not require an examination of all the testimony developed upon the trial; hence, it can serve no good purpose, at this time, to make a detailed statement of such testimony, but such of the evidence as may be essential to. make reference to in the proper solution of the questions presented to us, will be given attention during the course of the opinion.
At the close of the evidence the court instructed the jury and the cause was submitted to them. The jury returned a verdict assessing respondent’s damages at ten thousand dollars. Timely motions for new trial and in arrest of judgment were filed, and by the court overruled. Judgment in accordance with the verdict having been entered of record, the defendant in due time and proper form prosecuted its appeal to this court, and the record is now before us for consideration.
OPINION.
Upon the record before us learned counsel for appellant assign and urge three grounds as a basis for the reversal of this judgment. They may be briefly stated as follows:
*696First: The court erred in overruling appellant’s motion filed before the commencement of the trial, to quash the array of jurors.
Second: The court erred in permitting respondent upon the trial to testify to the loss of sexual passion, and in refusing to strike such testimony from the record on motion of appellant.
Third: The verdict of the jury is excessive.
We will give the complaints of the appellant, in the order named, such attention as in our opinion the importance of the questions presented demand and merit.
I.
This case was pending for trial at the December term, 1902, of the circuit court of the city of St. Louis. A jury of eighteen was qualified, and then the record discloses that the cause was continued to February 5, 1903, being a day during the February term. The hill of exceptions shows that the continuance was at the request of appellant’s counsel on account of sickness, and that by consent of all parties the panel of eighteen jurors was directed by the court to appear in court on February 5th, the day to which the cause was continued. The record proper is silent as to any action of the court or of counsel relative to the jury. No exceptions to the action of the court were preserved by either party at the December term, 1902. On the 5th day of February, 1903, the day on which the taking of testimony was begun, appellant filed a motion to quash the panel of eighteen jurors, for the reasons, as alleged in the motion, that after the trial of said cause had commenced at the December term and the eighteen jurors had been examined and impaneled, the court ordered that the cause be continued to February 5,1903, and ordered and directed said jurors to attend on that day, which said order, it is averred, was illegal, void and of no force and effect, for the reason that the *697terms of said jurors expired by operation of law upon tbe adjournment of the December term. The prayer embraced in the motion was as follows: “'Wherefore defendant says that it is entitled to a venire for a special jury as by the statute of the State provided, and as prayed for on the 21st day of February, 1903, and during the first day of said February term.”
It is earnestly insisted on the part of the appellant that the statement in the bill of exceptions that both parties to the cause consented for the panel of eighteen jurors, after they had been examined, qualified and impaneled, to return on February 5th, has no place in the record, for the reason that there was no record of such fact made, either' on the record proper or by a term bill of exceptions. If this is true and such order was made without the consent of parties, then it is sufficient to say that it was manifestly incumbent upon the party desiring to preserve exceptions to the action of the court, to have done so at the time, and to have taken such steps as would result in preserving such exceptions and making them a part of the record.
In our opinion it follows from the disclosures of the record that appellant’s motion to quash the panel came too late. It should have interposed its objections and preserved its exception to the action of the court at the December term by filing a term bill of exceptions. The motion of appellant is based on what is termed a void and illegal order of the court made at the December term. The record is silent as to whether or not any evidence was offered at the February term by appellant to sustain such motion. Doubtless if there had been any evidence offered it would have related entirely to what took place on the day the cause was continued from said December term, 1902, to February 5, 1903. There is an entire absence from the record before us of anything except the prayer of the motion to show that appellant asked for a special jury *698at the February term in accordance with the provisions of section 6566, Revised Statutes 1899.. Clearly, the mere allegation in the prayer of the motion that appellant had prayed for a special jury on the 21st day of February, 1903, and during the first day of said February term, does not prove itself. It should at least have been shown by some satisfactory proof, either by record1 or other competent evidence, and to avail the appellant of such showing it should have been embraced in the bill of exceptions. The only evidence in the record bearing on the motion shows that the panel of eighteen jurors qualified at the December term, 1902, were ordered, by consent of both parties, to return on February 5, 1903, that being a day during the February term. It is immaterial, so far as this proposition is concerned, whether or not, as contended by appellant, these facts are improperly embraced in the bill of exceptions, for it still remains that the record is absolutely silent as to any evidence tending to establish the allegations alleged in the motion. In our opinion, the action of the court in overruling this motion was manifestly proper. In fact the record before us does not make such disclosures as would warrant us in reviewing the action of the court in overruling this motion.
II.
It is next insisted that the court committed such error in admitting the testimony of the plaintiff concerning the loss of sexual power as furnishes a basis for the reversal of this judgment and the remanding of the cause. The insistence of the appellant upon this proposition is predicated upon the theory that the allegations of the petition were not broad enough to admit testimony of this character. Tn other words, that the loss of sexual power or the absence of sexual passion, in order to recover damages for such injuries, should have been specially pleaded.
*699It is well to restate the allegation in the petition, that is, that “ plaintiff was thrown down, cansing serious injuries to his hack, legs, kidneys and nervous system, and causing many bruises and contusions upon his body and head, from which injuries plaintiff has suffered great bodily pain and mental anguish, and still suffers such bodily pain and mental anguish, and will continue to suffer such bodily pain and mental anguish for the rest of his life.” Excepting other allegations as to moneys expended for medical attention and nursing, and of loss of earnings, the injuries as herein indicated were the only statements embraced in the petition. The proposition, therefore, with which we are confronted is, whether or not the allegation in the petition of injury to the back, kidneys and nervous system was broad enough to admit testimony tending to show impairment of the genital organs as a result of injuries to the back and spinal cord.
Many cases are collated and cited from other jurisdictions by learned counsel on both sides of this case. Such authorities seem to be somewhat in conflict; some sustaining the contentions of the plaintiff and others the insistence of the appellant. We take it that the solution of this proposition may be sought and found in the application of the rules of law as announced by the appellate courts of this State.
The distinction between special and general damages has been clearly drawn and defined by a number of the adjudications by this court. After a most careful consideration of all the authorities, we take it that the rule which has more readily met the approval of both the bench and bar is that general damages may be shown under general allegations, and that the results which would naturally flow from the specific injuries alleged may be shown under general allegations. On the other hand elements of damages which did not naturally flow from the injuries which are alleged, must and should be specially pleaded.
*700In Gurley v. Mo. Pac. Ry. Co., 122 Mo. 141, it was alleged substantially in the petition that plaintiff’s leg was wounded and mashed. Evidence was offered upon this allegation that the plaintiff’s left arm was palsied as a result of paralysis. It was insisted in that case that evidence of this injury should not go to the jury because it was not specifically alleged as a separate element of damage. Responding to this objection this court, speaking through Judge Gantt, said: “We do not tbink this objection can be maintained in view of the specific allegation of the mashing and crushing of the leg causing permanent and irreparable bodily injuries, and the testimony of all the physicians that this paralysis agitans was the result of the injuries to the nerves of the leg. It was so apparent when the objection was made, that the learned trial judge was . compelled to say that he could not exclude the paralysis from the jury because there was a physical profert of it in their presence, and thereupon plaintiff’s attorney undertook to show that it was the result of the injury charged in the petition. The evidence was offered and the physicians sustained the offer. Under these circumstances, we think the allegation of the exact character of the wound and the averment of the permanent nature of the injury resulting was sufficient. We know of no rule of law that requires a plaintiff to state every matter that may enhance his damages. [Myers v. St. Louis, 82 Mo. l. c. 378.]”
In Brown v. Hannibal St. Joe Ry. Co., 99 Mo. 310, the petition alleged that plaintiff “received great and permanent bodily injuries, by which injuries she was confined to her bed for about the space of three months, and is permanently disabled.” Judge Black in that case, speaking for this court, pointed1 out that “general damages are such as the law implies or presumes to have occurred from the wrong complained of, arid they need not be pleaded. In such cases the wrong itself fixes the right of action. Special damages are *701such as really took place, and are not implied by law. They are either superadded to general damages arising from an act injurious in itself, or are such as arise from an act not actionable in itself, but injurious only in its consequences. Special damages must be stated -in the petition with a reasonable degree of particularity, and it must appear that the damage is the natural, though not necessary, consequence of the wrong. ’ ’
The case of Nicholson v. Rogers, 129 Mo. 136, was an action for slanderous words spoken. Damages were asserted in general terms to the “reputation.” An instruction given directed the jury to give damages “for the mortification and shame he may have suffered, and the disgrace and dishonor attempted to be cast upon him and all damages done to his reputation. ’ ’ This instruction met the approval of this court on the ground that the wrongs complained of in the petition naturally and necessarily implied that plaintiff suffered mortification and shame and was thereby disgraced and dishonored. Defining general and special damages, the court in that case used this language: “Damages are either special or general. The latter include such as naturally and necessarily result from the act complained of. The former are such as really accrued from the wrong complained of, but are not implied by law from the nature of the wrong itself. Damages that are general need not be specially pleaded; but, in order to recover special damages, the injurious consequences of the wrong must be specially averred and proved. ’ ’
In Coontz v. Mo. Pac. Ry. Co., 115 Mo. 669, it was ruled that under an allegation that plaintiff “has been permanently disabled from labor,” evidence of what his earnings were before the injury was improperly admitted. Discussing this proposition in that case, Judge Burgess, speaking for this court, said: “Where the damages are directly connected with, and incident *702to, the injury, the general allegation that the party suing has been injured by reason of the wrongful act of defendant, stating how injured and when and where it occurred, is all that is necessary in order to permit proof of such injuries, but when special damages are claimed, as for loss of services and medical bills, in order to permit the introduction of evidence in. regard thereto, it must be alleged in the petition.”
Manifestly if the case of Gurley v. Railroad Co., •supra, is to be followed, then clearly the only general rule as applicable to this subject which can be deduced from that case, is that all injuries which naturally result from the main and specific injury alleged, may be shown without being specially pleaded; but in order to authorize such a showing upon general allegations of injuries, it must be made to appear that the resulting injuries from the main injuries alleged were but the natural result from the wrong and injury complained of in the allegations of the petition. It will be observed in the Gurley case that the allegation of the petition was that the leg of the plaintiff was mashed and crushed, causing permanent and irreparable bodily injuries. There was no allegation in the petition or any intimation that the plaintiff’s left arm was palsied as a result of paralysis, yet under the allegations of the petition in that case the testimony as to such left arm being palsied was held admissible. While it is clear in that case under the testimony the injury to the left arm was but a natural result, as shown by the testimony of the physicians, of the injuries alleged in the petition, that of mashing and crushing of the leg of the plaintiff, yet it is equally clear that it was not a necessary result of those injuries, for the leg of the plaintiff may have been crushed and mashed and still the left arm of the plaintiff may not have been palsied; hence, it follows that some of the cases in defining the distinction between general and special damages, state the rule in rather strict terms, that is, by saying that *703special damages are such: as must necessarily result from the main injuries alleged in the petition. From a main injury specifically alleged and complained of, ether injuries may result; but in our opinion the test should not be that such injuries were the necessary result of the main injury; but if it be made to appear that the resulting injuries were of such a nature and character as would be but a natural result of the injuries inflicted and alleged, then in our opinion we have gone to the full extent of the rule.
We mean, by the employment of the terms “natural result,” simply a result which would be but a usual one reasonably expected to follow from the injuries inflicted and alleged, as contradistinguished from an unusual or an unexpected result from such injuries.
In the case at bar the allegation of serious injury to plaintiff’s back and nervous system would clearly be broad enough to admit evidence of injury to the spinal cord. This would simply be in harmony with a long line of adjudications in this as well as in other States.
In this case plaintiff testified1, over the objections of the defendant, that in the collision he was struck in the lumbar region of the back; that he suffered great pain and has continued to suffer such pain since he was hurt; that he had no control of his urinary organs and has had no sexual passion since; that his urine dribbles from him, by reason of which the bed clothes where he sleeps are made wet. By the medical testimony developed upon the trial it was shown that plaintiff was injured in his spinal cord and that as a result the lower part of his body was partly paralyzed and his kidneys and urinary organs affected. Dr. John P. Bryson, a very eminent surgeon and physician of the city of St. Louis, testified that he made an examination of the testicles and of the genitalia, and then made an examination of the prostate gland, with a view *704of ascertaining whether the difficulty in urination as experienced by the plaintiff was due to any obstruction in the prostate gland or in the urethra. Then followed this question propounded to Dr. Bryson and his answer to it: “Q. Well, I say from an examination of the sexual organs as you say you made there on that day, you found no relation to this injury? A. None at all.” Dr. Bryson, however, further testified that impotency or loss of power in the sexual organs, produced by injury to the spinal column and the nervous system, might exist without there being any physical defect in either the testicles, penis or prostate gland. This evidence which was all relating to the question of loss of sexual power, in our opinion, is not entirely satisfactory. There is an entire absence from this showing that the loss of sexual power on the part of the plaintiff was the natural result of the injuries alleged in the petition. It is nowhere disclosed by the record that inquiry was made of Dr. Bryson, who examined the plaintiff, as to whether or not the loss of sexual power was a natural result of the injury of which the plaintiff complained in the petition. In. other words, there is no connection between the plaintiff’s testimony, wherein he says that since he was hurt he has had no sexual passion, and the testimony of his expert physician and surgeon that that was but a natural result of the injury of which he complains. While it is true the plaintiff testifies that he has had no sexual passion since he was hurt, we take it that in order to authorize that character of testimony it is essential to show by some witness competent to testify upon that subject that such loss of sexual power was at least a natural result of his injuries.
In our opinion, as applicable to the proposition now under discussion, it was incumbent in the first place upon the part of the plaintiff to show the exact character of the injuries received by him in the col*705lision complained of. Following this it shouldhavebeen shown that loss of sexual power, sexual passion or impotency followed the infliction of such injuries, and finally it should have been shown by a witness competent to speak upon that subject that the absence of sexual passion and the loss of sexual power was but a natural result of the injuries received by the plaintiff in the collision between the cars. That is what was done in the Gurley case, supra. In that case it was alleged and proven that one of the plaintiff’s legs was wounded and mashed; physicians were introduced and testified that plaintiff’s left arm afterward became palsied from the shock to his nervous system, and the mashing of his leg, and that such palsied arm was a natural result of such shock and injury to his leg. It was in that case, as heretofore stated, not alleged that palsy in the left arm resulted from the injury, but this court approved the admission of evidence of the palsied arm under the general allegation of a mashed leg and shock to the nervous system. But in the case at bar, as heretofore indicated, the evidence falls short of showing, in the first place, that impotency or loss of sexual passion resulted from any of his injuries, and, in the second place, the evidence fails to show that the impotency or loss of sexual power was a natural result of such injuries. It follows from this, that in view of the failure to make a satisfactory showing that the loss of sexual power resulted from the injuries received and was but the natural result of such injuries, the court should have sustained the motion of the defendant upon the trial to strike out that part of his testimony in reference to that subject.
HI.
This brings us to the consideration of the final insistence of the appellant, that the damages are excessive, and that such excessive damages resulted from *706the error committed by the court in the admission of the testimony -which has heretofore been discussed, and the failure to sustain the motion of the defendant upon the trial to strike such testimony from the record.
Directing our attention to this subject, will say that with the exception of the error noted in paragraph two of this opinion, this case appears to have been carefully and well tried. The correctness and sufficiency of the instructions given in the trial court are not challenged by the appellant in this court. While no question has been raised by the appellant as to the correctness of the instructions, we have, in the consideration of the cause, given them some attention, and find that they fully, correctly and fairly declare the law as applicable to the issues presented in this case.
It is significant that impotency or the loss of sexual passion or power is not mentioned or. ref erred to in any instruction, and the jury are nowhere told, in estimating the damages resulting to plaintiff by reason of the injuries complained of, that they may take into consideration the absence of sexual passion, as testified to by the plaintiff.
We have carefully analyzed and examined the evidence as disclosed by the record in this cause, and in our opinion that plaintiff is entitled to a verdict against defendant for injuries received, is quite clear. The only error committed tends alone to affect the amount of the verdict. Had the trial court excluded the evidence of plaintiff upon the subject of the loss of sexual passion or sustained the motion of the defendant to strike, such testimony out, it could have only resulted in a smaller verdict. In view of the disclosures of the record defendant could hope for nothing more. Confronted with this state of the record, we are of the opinion that it is our duty to disregard, or correct here, errors which do not affect the *707substantial rights of the parties. The error committed and complained of is substantial only in so far as it affects the amount of compensation defendant should pay, and as we have the power to apply a substantial remedy here, we do not think the case should be remanded. Moreover, as herein indicated, the objectionable testimony as given by the plaintiff was comparatively slight. It does not seem to have been pressed; he simply states that he has had no sexual passion since the accident; and this injury, if he received it, was, as heretofore stated, never referred to in the instructions of the court.
The conclusion we have reached that this cause, under the circumstances, should not be remanded, is not without support. In Magrane v. St. Louis & Suburban Ry. Co., 183 Mo. 119, the injuries complained of in the petition were thus stated: “His left knee cap was then and there seriously and permanently maimed, bruised and injured, and plaintiff was thereby otherwise seriously maimed, bruised and injured about his body and limbs and his nervous system thereby likewise seriously and permanently injured and impaired.” Upon the trial of that ease the plaintiff introduced, over the objections and exceptions of the defendant, evidence that since the receipt of the injuries he was suffering from insomnia, and that his eyesight was greatly impaired. It will be observed that injuries of that character were not referred to or mentioned in the petition, and this court in the first instance thought that for this error the judgment should be reversed and the cause remanded. Subsequently, upon reconsideration of the question upon motion of respondent for a rehearing, the judgment of this court that the judgment of the circuit court be reversed and the cause remanded for new trial, was set aside and the plaintiff was permitted to remit $2500, which was one-third of the judgment recovered in the circuit court, and it was ordered that, upon the entry of this *708remittitur, the judgment should be affirmed, otherwise the cause should be remanded for new. trial. In that case there was no showing by competent evidence that the insomnia and impairment of the eyesight of plaintiff was the result, either naturally or otherwise, of the injuries alleged in the petition. The erroneous and objectionable features of the testimony in that case, if anything, are more pronounced than in the case at bar; therefore, if the final action of this court in permitting the plaintiff to enter a remittitur is to be accepted as a guide, then we can see no good reason why the plaintiff in this case should not have the same right.
Plaintiff, at the time of the trial of this cause in the circuit court, was fifty-three years old. He had been a day laborer, earning from two to two dollars and fifty cents a day. The injuries received were in the lumbar regions of his back; they affected his kidneys, urinary organs and the lower part of his body. They are described by the physicians as being progressive, and in their opinion permanent; however, we are of the opinion that the verdict of the jury assessing his damages at ten thousand dollars was excessive. It is difficult to determine what effect the reference by plaintiff in his testimony of the loss of sexual desire had upon the jury in estimating the damages; therefore, to the end that no injustice be done the defendant, we are inclined to require a substantial remittitur in such amount as in our opinion will fully meet the excess in the verdict by reason of any consideration which may have been given to the objectionable testimony by the plaintiff.
It is, therefore, ordered that if within ten days plaintiff will enter a remittitur for five thousand dollars, the judgment will be affirmed for five thousand dollars, otherwise the cause will be reversed and remanded for a new trial.
*709Valliant, G. J., Burgess, Gantt and Lamm, JJ., concur; Graves, J., dissents and files dissenting opinion; Woodson, J., not sitting.